                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

EVA NEUFELD, and DIANE INSERRA,

                   Plaintiffs,                             8:18CV488

      vs.
                                                             ORDER
SAFECO INSURANCE COMPANY OF
AMERICA, A Liberty Mutual Company;

                   Defendant.


      IT IS ORDERED:


      1)     The court’s rulings on the parties’ discovery disputes are set forth in
the audio file uploaded to the docket, (Filing No. 27, audio recording).


      2)     Safeco’s court-ordered responses to Plaintiffs’ discovery shall be
served on or before April 1, 2019.


      March 11, 2019.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
